          Case 4:20-cv-00078-DC Document 16 Filed 11/11/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

 JAKOV DOLIC,                                        Civil Action No.: 4:20-cv-00078

                            Plaintiff,

         vs.

 LAYER1 TECHNOLOGIES, INC.,

                            Defendant.


       DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO WITHDRAW

       Layer1 Technologies Inc. (“Layer1”) files this response to Plaintiff Jakov Dolic’s (“Dolic”)

Motion to Withdraw Motion for Ex Parte Temporary Restraining Order and Motion for

Preliminary Injunction (Dkt. 15, the “Motion”) and respectfully states:

       Layer1 asks the Court to proceed with the hearing set for Friday, November 13, 2020 for

three reasons. First, the Motion seeks to withdraw the request for relief contained at Docket Entry

No. 3. It does not seek to withdraw the relief requested in Docket Entry No. 7, which is what is

set for hearing on Friday. See Dkt. 10 at p. 7 (Court’s order setting the hearing).

       Second, and more fundamentally, Layer1 needs the certainty that will come from the

Court’s outright denial of Dolic’s request for a preliminary injunction, not the uncertainty that will

inhere in allowing Dolic to withdraw his request without prejudice to re-urging it later. As set

forth in Layer1’s response to Dolic’s preliminary injunction motion (Dkt. 12), Dolic’s attempt to

show imminent and irreparable harm is based on misrepresentations of fact. Nevertheless, the fact

that Dolic filed a motion for preliminary injunction is damaging Layer1’s business, regardless of

that motion’s wholesale lack of merit. The damage to Layer1’s business will be mitigated by the




Defendant’s Response to Plaintiff’s Motion to Withdraw – Page 1
          Case 4:20-cv-00078-DC Document 16 Filed 11/11/20 Page 2 of 4




Court’s denial of Dolic’s motion, not by allowing him to withdraw it and re-urge it at some future

date.

        Third, Layer1 believes that once the Court hears the evidence on Friday, the Court may

wish to “advance the trial on the merits and consolidate it with the hearing” pursuant to Federal

Rule of Civil Procedure 65(a)(2) and dispose of Dolic’s claims altogether, fully and finally.

                                             Prayer

        For these reasons, Layer1 asks the Court to proceed with the hearing set for Friday,

November 13, 2020.

                                     [signature page follows]




Defendant’s Response to Plaintiff’s Motion to Withdraw – Page 2
         Case 4:20-cv-00078-DC Document 16 Filed 11/11/20 Page 3 of 4




                                              Respectfully submitted,


                                               /s/ Jason M. Hopkins
                                              Jason S. Lewis
                                               Texas Bar No. 24007551
                                              Jason M. Hopkins
                                               Texas Bar No. 24059969
                                              DLA Piper, LLP
                                              1900 N. Pearl Street, Suite 2200
                                              Dallas, Texas 75201
                                              Tel: (214) 743-4500 / Fax: (214) 743-4545
                                              Email: Jason.Hopkins@DLAPiper.com

                                              Jay L. Pomerantz (pro hac vice pending)
                                               California Bar No. 209869
                                              Fenwick & West LLP
                                              801 California Street
                                              Mountain View, CA 94041
                                              Tel: (650) 988-8500 / Fax: (650) 938-5200
                                              Email: jpomerantz@fenwick.com

                                              Marie C. Bafus (pro hac vice pending)
                                               California Bar No. 258417
                                              Fenwick & West LLP
                                              555 California St 12th Fl
                                              San Francisco, CA 94104
                                              Tel: (415) 875-237 / Fax: (415) 281-1350
                                              Email: mbafus@fenwick.com

                                              ATTORNEYS FOR DEFENDANT
                                              LAYER1 TECHNOLOGIES, INC.




Defendant’s Response to Plaintiff’s Motion to Withdraw – Page 3
          Case 4:20-cv-00078-DC Document 16 Filed 11/11/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that I served this response on all counsel of record via the Court’s CM/ECF system

on November 11, 2020.


                                                  /s/ Jason M. Hopkins
                                                 Jason M. Hopkins


WEST\292284334.2




Defendant’s Response to Plaintiff’s Motion to Withdraw – Page 4
